FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HAN VINH PHU, a.k.a. Han Unh Phu,                No. 11-70335

               Petitioner,                       Agency No. A023-820-521

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012**

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Han Vinh Phu, a native and citizen of Vietnam, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction over this petition for review because Phu made a

considered and intelligent waiver of his right to appeal. See United States v.

Estrada-Torres, 179 F.3d 776, 781 (9th Cir. 1999) (“Because the immigration

judge explained the right to appeal to [petitioner] and individually asked him

specifically if he wanted to appeal his deportation order, his waiver of his right to

appeal was ‘considered and intelligent.’”), overruled on other grounds by United

States v. Rivera-Sanchez, 247 F.3d 905 (9th Cir. 2001); cf. Biwot v. Gonzales, 403

F.3d 1094, 1098 (9th Cir. 2005) (where a waiver of appeal was not knowing and

considered, the waiver does not strip the court of jurisdiction).

      We lack jurisdiction to address Phu’s contention regarding the IJ’s

aggravated felony determination because he failed to exhaust it before the BIA.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      Phu’s remaining contentions are unavailing.

      PETITION FOR REVIEW DISMISSED.




                                           2                                     11-70335